Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 28, 2014

                                       No. 04-14-00191-CV

                          IN THE INTEREST OF D.R.P., A CHILD,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2012-PA-03045
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                          ORDER
        The Texas Rules of Judicial Administration require this court to “ensure that the appeal is
brought to final disposition . . . [w]ithin 180 days of the date the notice of appeal is filed.” TEX.
R. JUD. ADM. 6.2(a). This accelerated appeal from the termination of appellant’s parental rights
has been pending since the notice of appeal was filed in the trial court on March 14, 2014.
Appellant’s brief was originally due on April 28, 2014. On April 29, 2014, this court granted
appellant’s appointed counsel of record, Mr. Gerald Uretsky, an extension of time in which to
file appellant’s brief, until May 19, 2014. Our order informed Mr. Uretsky that no further
extensions of time would be granted.

       On May 19, 2014, Mr. Uretsky requested another extension of time, stating there were
outstanding matters still before the trial court. On May 8, 2014, the associate judge filed
findings of fact and conclusions of law. On May 9, 2014, the district court, following a trial de
novo, denied appellant’s motion for new trial. The record from the new trial hearing was filed
on May 21, 2014.

       Mr. Uretsky’s motion is GRANTED and Mr. Uretsky is hereby ORDERED to file
appellant’s brief no later than June 9, 2014. NO FURTHER EXTENSIONS OF TIME WILL
BE CONSIDERED OR GRANTED. If Mr. Uretsky does not file appellant’s brief by June 9,
2014, this appeal will be abated to the trial court for appointment of new counsel.

        The Clerk of this court shall cause a copy of this order to be served on Mr. Uretsky by
certified mail, return receipt requested, and by United States mail.



                                                      _________________________________
                                                      Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court